DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 2-21 are pending and currently amended. Claim 1 is canceled. 
Applicant’s amendments to the claims will overcome the claim objection previously set forth in the Non-Final Office Action mailed 08/19/2021.
Response to Arguments
Applicant’s arguments, see page 8, filed 11/18/2021, with respect to the 103 rejections have been fully considered and are persuasive.  The 103 rejections of claims 2-21 has been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 12/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,678,943 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-21 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After further search and consideration and applicant remarks put forth in the Remarks of 11/18/2021 on page 8, the prior art either taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art Ben-Natan (US Patent No. 7,437,362) discloses a security filter for intercepting database streams, such as data access transactions, between an application and the a data repository, such as a relational database.  A security filter deployed between the application and database inspects the stream of transactions between the application and the database.  The security filter provides a content-aware capability for seamlessly and nondestructively enforcing data level security.  A security policy, codifying security requirements for the users and table of the database, employs rules concerning restricted data items.  The filter intercepts transactions and determines if the transaction triggers rules of the security policy.  If the transactions contain restricted data items, the security filter modifies the transaction to eliminate the restricted data items. (Ben-Natan, Abstract), Dunn et al. (US Patent No. 8,032,562) discloses assisting a user in managing the user's shared persona on a request-by-request basis.  Upon requesting to share one or more types of identity information, the user is automatically presented with an interface through which the user can interact in selecting an amount of identity items to share. (Dunn, Abstract), Narasimhan et al. (US Pub No. 2017/0034177) discloses controlling access to restricted customer data (RCD) by a computer associated with a particular user of an enterprise while the particular user is interacting with a particular customer.  The RCD is associated with the particular customer and stored in an enterprise database. (Narasimhan, Abstract), and Donovan et al. (US Pub No. 2019/0197217) discloses managing personal identifying information (PII).  An exemplary method includes receiving, from a requestor, a request related to PII for an individual.  In connection therewith, a computing device determines whether a restriction on the PII or the individual applies to the request, and then broadcasts the request, subject to the determined restriction, to a service provider of a service associated with the individual where the service provider is a controller of PII of the individual.  The computing device also compiles a reply to the request, based on a response from the service provider, where the reply includes the PII, and transmits the reply to the requestor.  The computing device then logs multiple interactions related to the request in an audit data structure, thereby permitting compliance with PII controls to be demonstrated. (Donovan, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “determining that a subset of the set of data corresponding to a particular personal user data type is not required by the first entity server to provide the services to the user; updating the set of data accessible by the first entity server based on excluding  the subset of the set of data; and transmitting, to the first entity server, a response with the updated set of data set” (as recited in claims 2, 10 and 18). Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAQUEAL D WADE-WRIGHT/Examiner, Art Unit 2437